DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Claims 19-28 and 30-34 allowable. The restriction requirement between species AA and Species BB drawn to group II, as set forth in the Office action mailed on 9/9/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/9/2021 is withdrawn.  Claims 22 and 28, directed to the step of retracting the needle using a slider are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Amendment
This Office Action is in response to Applicant’s amendment filed 5/17/2022 wherein claims 19 and 23 are amended, claims 30-34 are newly added, claim 29 is newly canceled, and claims 22 and 28 are previously withdrawn. 
The Applicant’s amendments to the claims has overcome each and every rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final Rejection dated 3/30/2022. Therefore, each and every rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final Rejection dated 3/30/202 is withdrawn at this time.
Response to Arguments
Applicant’s arguments, see pages 5-8 of Applicant’s remarks, filed 5/17/2022, with respect to the rejection(s) of claim(s) 19, 20-21, and 23-27 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Heslin on 8/8/2022.
Claim 19, line 3 has been amended to recite “wherein [[a]] the catheter”.
Claim 22, line 3 has been amended to recite “housing[[,]].”
Claim 28, line 2 has been amended to recite “[[the]] a proximal end of the needle”.
Claim 30, line 2 has been amended to recite “connector  to the proximal end”. 
Allowable Subject Matter
Claims 19-28 and 30-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 19 would be allowable as the subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The closest prior art of Haindl (US 6,537,253) modified in view of Cameron et al. (US 4,957,489) does not disclose or render obvious the combination as claimed specifically including a method for inserting a catheter into a vein of a patient, said method comprising: advancing a distal tip of a needle on a housing into the vein, wherein the catheter is disposed within a lumen of the needle while the distal tip is being advanced; pushing distally on a proximal connector on the catheter to distally advance a distal port of the catheter from the needle into the vein of the patient, wherein the proximal connector engages a proximal end of the housing as well as the other limitations of claim 19.
The prior art of Cappucci (US 5,098,389) is the closest prior art for teaching the method step of pushing distally on a proximal connector (22) on the catheter (18) to distally advance a distal port (20) of the catheter from the needle (42) into the vein of the patient (see Col. 5, liens 41-47). However, one of ordinary skill in the art would not have had a motivation to modify the method of Haindl and Cameron with the teaching of Cappucci because the method of Haindl lacks any need to advance the catheter as the catheter is already in its advanced position (see Fig. 6 and Col. 5, lines 34-42 of Haindl).
Claims 20-28 and 30-34 depend upon claim 19 and would therefore be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /NILAY J SHAH/Primary Examiner, Art Unit 3783